      Case: 1:18-cv-02675-CAB Doc #: 20 Filed: 07/03/19 1 of 5. PageID #: 143




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

BRIAN COFFEY                                    )   CASE NO. 1:18cv02675
                                                )
                Plaintiff,                      )   JUDGE CHRISTOPHER A. BOYKO
                                                )
vs.                                             )
                                                )   DEFENDANTS KENNETH L.
BUCKEYE SHAKER SQUARE                           )   JOHNSON AND GARNELL
DEVELOPMENT CORPORATION, et                     )   JAMISON’S MOTION FOR LEAVE TO
al.                                             )   FILE ANSWER, INSTANTER
                                                )
                Defendants.                     )

        NOW COME Defendants Kenneth L. Johnson and Garnell Jamison, by and through

their legal counsel, Forbes, Fields & Associates Co., L.P.A., and hereby move this Honorable

Court, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, to allow said Defendants to

file their Answer, Instanter, a copy of which is attached hereto as Exhibit “A”. Rule 6(b) states

in pertinent part:

                (b) Extending Time

                       When an act may or must be done within a specified time,
                the court may, for good cause, extend the time…(B) on motion
                made after the time has expired if the party failed to act because
                of excusable neglect.

        Said Defendants state that leave should be granted in this situation. Defendants Kenneth

L. Johnson and Garnell Jamison have just, for the very first time, retained legal counsel. Further,

Defendants Johnson and Jamison never received service of Plaintiff’s Complaint and did not

become aware of this action until they received service of Plaintiff’s Motion for Default

Judgment. Forbes, Fields & Associates Co., L.P.A. was officially retained to represent said
      Case: 1:18-cv-02675-CAB Doc #: 20 Filed: 07/03/19 2 of 5. PageID #: 144



Defendants as of June 28, 2019, and this Motion for Leave to File Answer, Instanter, is being

promptly filed.

       In determining whether neglect to timely answer a Complaint was excusable or

inexcusable, the Supreme Court of the United States has laid out a four factor balancing test.

These factors include: (1) Whether the delay in filing was within the reasonable control of the

movant; (2) The length of the delay and the delay’s potential impact on judicial proceedings; (3)

The danger of prejudice to the non-moving party; and (4) Whether the movant acted in good

faith. Pioneer Investment Services Co. v. Brunswick Associates, Ltd. Partnership, 507 U.S. 380,

395 (1992).

       The delay in filing was not within the reasonable control of Defendants Johnson and

Jamison, as neither of them was served with Plaintiff’s Complaint. Defendants Johnson and

Jamison did not become aware of this action until they were served with Plaintiff’s Motion for

Default Judgment, which was filed on June 19, 2019. The length of delay will not impact judicial

proceedings as the potential class has not yet been approved by this Court and this Court has not

yet heard any of the merits of this case and the legitimate defenses which will be asserted by

Defendants Johnson and Jamison. Thus, Plaintiff will not be prejudiced if Defendants are

allowed to file their Answer.

       In contrast, Defendants Johnson and Jamison, who did not receive service of the

Plaintiff’s Complaint, will be extremely prejudiced if they are not allowed to file their Answer,

Instanter. It would be unjust to allow this action to be decided on a procedural technicality, rather

than on the merits. See i.e. U.S. v. $22,500.00 U.S. Currency, 595 F.3rd 318, 322 (6th Cir.,

2010). Defendants Johnson and Jamison have acted in good faith because they were not aware of

Plaintiff’s Complaint, through no fault of their own. Additionally, as soon as Defendants Johnson




                                                 2
      Case: 1:18-cv-02675-CAB Doc #: 20 Filed: 07/03/19 3 of 5. PageID #: 145



and Jamison learned of this action, they promptly retained legal counsel, and are promptly filing

this Motion for Leave to file Answer, Instanter. All four factors of the balancing test laid out by

the Supreme Court of the United States weigh in favor of granting Defendants Johnson and

Jamison’s Motion for Leave to File Answer, Instanter.

       WHEREFORE, for all the foregoing reasons, Defendants Kenneth L. Johnson and

Garnell Jamison, pray that their Motion for Leave to File Answer, Instanter, be granted.

                                      Respectfully submitted,

                                      FORBES, FIELDS & ASSOCIATES CO., L.P.A.


                                      /s/ George L. Forbes
                                      /s/ Scott H. Schooler_______________________________
                                      GEORGE L. FORBES #0010716
                                      SCOTT H. SCHOOLER #0016517
                                      700 Rockefeller Building
                                      614 West Superior Avenue
                                      Cleveland, Ohio 44113-1318
                                      O: (216) 696-7170
                                      F: (216) 696-8076
                                      sschooler@forbes-fields.com

                                      Counsel for Defendants
                                      Kenneth L. Johnson
                                      Garnell Jamison




                                                3
      Case: 1:18-cv-02675-CAB Doc #: 20 Filed: 07/03/19 4 of 5. PageID #: 146



                                CERTIFICATE OF SERVICE

       A copy of the foregoing Defendants Kenneth L. Johnson and Garnell Jamison’s Motion for

Leave to File Answer, Instanter was served via the Court’s electronic case filing system on this 3rd

day of July, 2019, to the following:

                       1. Thomas A. Downie, Esq.
                          46 Chagrin Falls Plaza, Ste. 104
                          Chagrin Falls, Ohio 44022
                          O: (440) 973-9000
                          F: (440) 210-4610
                          tom@chagrinlaw.com

                          Counsel for Plaintiff
                          Brian Coffey

                       2. Scott D. Perlmuter, Esq.
                          Tittle & Perlmuter
                          2012 West 25th Street, Ste. 716
                          Cleveland, Ohio 44113
                          O: (216) 308-1522
                          F: (888) 604-9299
                          scott@tittlelawfirm.com

                          Counsel for Plaintiff
                          Brian Coffey

                       3. David L. Moore, Esq.
                          Buckley King – Cleveland
                          1400 Fifth Third Center
                          600 Superior Avenue East
                          Cleveland, Ohio 44114
                          O: (216) 363-1400
                          F: (216) 579-1020
                          moore@buckleyking.com

                          Counsel for Defendants
                          Buckeye Shaker Square Development Corporation
                          John Hopkins




                                                  4
Case: 1:18-cv-02675-CAB Doc #: 20 Filed: 07/03/19 5 of 5. PageID #: 147



             4. Elizabeth A Crosby, Esq.
                Buckley King – Cleveland
                1400 Fifth Third Center
                600 Superior Avenue East
                Cleveland, Ohio 44114
                O: (216) 685-4752
                F: (216) 579-1020
                crosby@buckleyking.com

                Counsel for Defendants
                Buckeye Shaker Square Development Corporation
                John Hopkins

             5. Brent M. Buckley, Esq.
                Buckley King – Cleveland
                1400 Fifth Third Center
                600 Superior Avenue East
                Cleveland, Ohio 44114
                O: (216) 363-1400
                F: (216) 579-1020
                buckley@buckleyking.com

                Counsel for Defendants
                Buckeye Shaker Square Development Corporation
                John Hopkins




                          /s/ Scott H. Schooler_______________________________
                          GEORGE L. FORBES #0010716
                          SCOTT H. SCHOOLER #0016517

                          Counsel for Defendants
                          Kenneth L. Johnson
                          Garnell Jamison




                                   5
